 


109 HR 3689 IH: High-Quality Education Act of 2005
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3689 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. Meek of Florida introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To authorize the Secretary of Education to make grants to reduce the size of core curriculum classes in public elementary and secondary schools, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the High-Quality Education Act of 2005. 
2.Findings and purpose 
(a)FindingsThe Congress finds as follows: 
(1)Tennessee’s wide-ranging and research-intensive STAR project began in the mid-1980’s when the Tennessee legislature funded an initial 4-year study seeking to compare achievements for early grade students who would be assigned randomly to a standard-sized class, a standard-sized class with a teacher aide, or a class with reduced size. Several new analyses of the Tennessee STAR program show that reducing class size has both immediate and long-term benefits. 
(2)Research shows that the benefits of participating in small classes increase from year to year, both in the early grades when classes are small and in subsequent years when students are placed in larger classes. 
(3)Further, follow-up studies of the same students show that high-school students who were in small classes in first through third grades beginning in 1985 were less likely to be held back a year or suspended compared with their peers from larger classes. 
(4)The students from small classes were found to be making better grades in high school and taking more advanced courses. 
(5)The State of Wisconsin passed legislation in 1995 to phase in reduction of classes to 15 students in low-wealth schools. A January 2003 study of that program, called SAGE, revealed that average test scores in smaller first grade classes increased 12 to 14 percent more than scores of students in regular classes. 
(6)Research further shows that at the end of fifth grade, students who were in small classes in first through third grades were about half a school year (5 months) ahead of students from larger classes in all core subjects—reading, language arts, math, and science. 
(7)In 1999, the Department of Education reported that studies have consistently identified a positive relationship between reduced class size and improved student performance. The National Assessment on Educational Progress, the Economic Policy Institute, RAND, the Educational Testing Service, the American Institute of Research, and many other respected organizations have reached similar conclusions. 
(8)In smaller classes, teachers spend more time on instruction and less time on discipline problems, reporting that they know their students better, know where each child is in the learning process, and can provide more individualized instruction. 
(9)Smaller classes lead to better identification of students who need special help, increased student participation and engagement, improved student behavior, and reduced retention of students in the same grade. 
(10)Outcomes associated with small classes are the foundation of safe schools: improved student behavior and human relations skills, increased participation in schooling and school-sanctioned events, increased sense of community in small classes, and generally improved school climate where students, teachers, and parents feel more comfortable. 
(b)PurposeThe purpose of this Act is to assist States to proactively attempt to lower class size in order to provide students and teachers with an educational environment more conducive to optimal student performance. 
3.Class size reduction matching grant program 
(a)GrantsThe Secretary of Education may make grants to eligible entities to reduce the size of core curriculum classes in public elementary and secondary schools. 
(b)Eligible entity definedIn this section, the term eligible entity means any State, or any local educational agency in a State that is not a grantee under this section, that meets the following: 
(1)The State or local educational agency has in effect a class size reduction program that— 
(A)applies to all public elementary and secondary schools served by the State or local educational agency, respectively; and 
(B)may be targeted to specific school populations based on need, socioeconomic factors, or school-age population. 
(2)The State or local educational agency has funding in its annual budget specifically allocated for the program described in paragraph (1). 
(3)The average core curriculum class size at schools served by the State or local educational agency— 
(A)in kindergarten through third grade, is greater than 18 students; 
(B)in fourth through eighth grade, is greater than 22 students; or 
(C)in ninth through twelfth grade, is greater than 25 students. 
(c)Use of fundsThe Secretary may not make a grant under this section unless the grantee agrees to use the grant for the following: 
(1)Constructing new classroom space. 
(2)Hiring additional teachers. 
(3)Purchasing portable structures to replace administrative offices converted into classroom space. 
(d)RestrictionsThe Secretary may not make a grant under this section unless the grantee agrees that funds received under the grant will not be used for any of the following: 
(1)To pay any long-term financing obligations such as bonding. 
(2)To pay any administrative costs or fees. 
(e)PriorityIn awarding grants under this section, the Secretary may give priority to eligible entities that serve schools in which— 
(1)more than 17 percent of the students older than 4 and younger than 18 years of age are from families with incomes below the poverty line; or 
(2)the average core curriculum class size is higher, particularly in the primary grades, than the average core curriculum class size at schools served by other grant applicants for the fiscal year. 
(f)Matching funds 
(1)In generalThe Secretary may not make a grant under this section unless the grantee agrees to make available (directly or through donations from public or private entities) non-Federal contributions toward the costs of the activities under the grant in an amount that is not less than $2 for each $1 provided by the Secretary in the grant. 
(2)Determination of amount contributedNon-Federal contributions required in paragraph (1) may be in cash or in kind, fairly evaluated, including plant, equipment, or services. Amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government, may not be included in determining the amount of such non-Federal contributions. 
(g)Application 
(1)SubmissionTo seek a grant under this section, an eligible entity shall submit an application to the Secretary in such form, in such manner, and containing such information as the Secretary may require. 
(2)ContentsAn application for a grant under this section shall include the following: 
(A)Certification of the average core curriculum class size at schools served by the eligible entity for each of the grade ranges that— 
(i)are described in subsection (b)(3); and 
(ii)will be served by the entity’s class size reduction program. 
(B)Certification of the eligible entity’s actual and expected expenditures for the entity’s class size reduction program for the fiscal year involved. 
(C)A description of the eligible entity’s class size reduction program and the program’s goals. 
(D)A description of how the eligible entity intends to use funds received under the grant. 
(E)In the case of an eligible entity that has already received a grant under this section, the entity’s progress in achieving the goals of its class size reduction program, particularly relative to high poverty areas. 
(3)DeadlineThe Secretary shall establish a deadline for the submission of applications for a grant under this section. 
(h)Other definitionsIn this section: 
(1)The term average core curriculum class size means the number that is— 
(A)equal to the sum of the number of students in each core curriculum class (including for each school term and period of instruction) divided by the total number of such classes; and 
(B)is based on the ratio of physical class rooms to students, irrespective of the ratio of teachers to students. 
(2)The term core curriculum class means a class in any of the following subjects: 
(A)Mathematics. 
(B)Science. 
(C)Reading, language arts, or English, including English for speakers of other languages. 
(D)Social studies, including history, civics, political science, government, geography, and economics. 
(E)Foreign language. 
(3)The terms local educational agency and poverty line have the meanings given those terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(4)The term Secretary means the Secretary of Education. 
(5)The term State includes the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the Virgin Islands, any other territory or possession of the United States, and any Indian tribe (as that term is defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)). 
(i)Funding 
(1)Biannual paymentsThe Secretary shall make payments to each grantee under this section on a biannual basis. 
(2)LimitationFor any fiscal year, the Secretary may not make a payment to any grantee under this section in an amount that exceeds the lesser of the following: 
(A)An amount that is 20 percent of the total amount appropriated to carry out this section for the fiscal year. 
(B)$200,000,000. 
 
